[exhibit101formofemployme001.jpg]
Exhibit 10.1 1 ARBEIDSOVEREENKOMST VOOR BEDIENDE Hierna genoemd de
“Arbeidsovereenkomst” FORM OF EMPLOYMENT AGREEMENT FOR EMPLOYEE Hereinafter
referred to as the “Employment Agreement” TUSSEN : BETWEEN: Aleris Aluminum
Duffel BVBA, met maatschappelijke zetel gevestigd te Adolphe Stocletlaan, 87,
2570 Duffel, België; Aleris Aluminum Duffel BVBA, having its registered office
at Adolphe Stocletlaan, 87, 2570 Duffel, Belgium; Rechtsgeldig vertegenwoordigd
door [_______________], in zijn hoedanigheid van [___________] ; Duly
represented by [________________], in his capacity of [_____________]; Hierna
genoemd de "Werkgever"; Hereinafter referred to as the "Employer"; Enerzijds; On
the one hand; EN : AND: De Heer Jack (Jacobus Antonius Johannes) Govers, met
woonplaats te Bremlaan, 21, 2950 Kapellen, België; Mr. Jack (Jacobus Antonius
Johannes) Govers, residing at Bremlaan, 21, 2950 Kapellen, Belgium; Hierna
genoemd de "Werknemer"; Hereinafter referred to as the "Employee"; Anderzijds;
On the other hand; WORDT OVEREENGEKOMEN HETGEEN VOLGT: IT HAS BEEN AGREED AS
FOLLOWS: Artikel 1 - Functie en arbeidsplaats Article 1 - Function and place of
work 1.1. De Werkgever neemt de Werknemer in dienst in de hoedanigheid van
Executive Vice President, President Europe & Global Markets. 1.1. The Employer
employs the Employee as Executive Vice President, President Europe & Global
Markets. Het takenpakket wordt concreet ingevuld door de Werkgever, in functie
van de noodwendigheden van de onderneming. The job description shall be
established by the Employer, in function of the needs of the company. Op
voorwaarde dat zijn functie van gelijke aard en functie niveau blijft, erkent en
aanvaardt de Werknemer dat deze geen essentieel element is van de
Arbeidsovereenkomst. De Werknemer mag Provided that his function remains of a
similar nature and function level, the Employee acknowledges and agrees that
such function is not an essential term of the Employment Agreement. Therefore,



--------------------------------------------------------------------------------



 
[exhibit101formofemployme002.jpg]
2 bijgevolg, overeenkomstig de noodwendigheden van de Werkgever, belast worden
met de uitoefening van elke andere functie die overeenstemt met zijn
professionele bekwaamheden. according to the needs of the Employer, the Employee
may be entrusted with the execution of any other function compatible with his
professional abilities. 1.2. De Werknemer zal zijn functie hoofdzakelijk
vervullen in de kantoren van de Werkgever. 1.2. The Employee shall exercise his
function mainly at the premises of the Employer. De Werknemer erkent en
aanvaardt dat deze plaats geen essentieel element uitmaakt van de
Arbeidsovereenkomst. De Werknemer mag dan ook, overeenkomstig de noodwendigheden
van de Werkgever, op elk ogenblik, tijdelijk of op een bestendige wijze, elders
in België worden overgeplaatst (maar beperkt tot een straal van 75 mijl vanaf de
kantoren van de Werkgever), en, naast zijn diensten in België, mag van de
Werknemer worden verwacht dat hij tijdelijke opdrachten in het buitenland zal
verrichten. The Employee acknowledges and agrees that this location is not an
essential term of the Employment Agreement. Therefore, at any time according to
the needs of the Employer, the Employee may be transferred temporarily or
permanently to any other location in Belgium (but limited to a radius of 75
miles as of the premises of the Employer), and, in addition to his services in
Belgium, the Employee may be required to accomplish temporary missions abroad.
Artikel 2 – Duur Article 2 – Duration Deze Arbeidsovereenkomst wordt gesloten
voor onbepaalde tijd vanaf 20 juni 2016. De duur van deze Arbeidsovereenkomst
wordt hierna de "Arbeidsperiode" genoemd. This Employment Agreement is entered
into for an indefinite period of time starting June 20, 2016. The term of this
Employment Agreement shall be known as the “Employment Period.” Artikel 3 –
Arbeidsduur Article 3 - Working time Gezien de functies die worden uitgevoerd
door de Werknemer en de taken die hem worden toevertrouwd, wordt de Werknemer
beschouwd als personeelslid met een leidinggevende functie of met een
vertrouwenspost in de zin van het Koninklijk Besluit van 10 februari 1965
(Belgisch Staatsblad, 12 februari 1965). Taking into account the function
performed by the Employee and the tasks that are granted to him, the Employee is
to be considered leading personnel or personnel of confidence, as determined by
the Royal Decree of 10 February 1965 (Official Gazette, 12 February 1965).
Artikel 4 – Loon Article 4 - Remuneration 4.1. Het maandelijkse brutoloon van de
Werknemer wordt vastgesteld op 35.919,54 EUR bruto. Het hiermee overeenstemmende
nettoloon zal op de laatste werkdag van de maand worden uitbetaald. 4.1. The
monthly remuneration of the Employee shall amount to 35,919.54 EUR gross. The
corresponding net remuneration will be paid on the last working day of the
month.



--------------------------------------------------------------------------------



 
[exhibit101formofemployme003.jpg]
3 4.2. Overeenkomstig de toepasselijke sociale zekerheids- en belastingwetten
worden alle nodige inhoudingen voor de sociale zekerheid en de belastingen
afgetrokken van het brutoloon van de Werknemer. 4.2. In accordance with
applicable social security and tax laws, all necessary social security and tax
deductions will be deducted from the Employee’s gross remuneration. 4.3. Het
bruto basis jaarloon van de Werknemer wordt berekend als volgt: maandelijks loon
x 13,92 (hierbij inbegrepen de eindejaarspremie en het enkele en dubbel
vakantiegeld). 4.3. The Employee’s gross annual base salary is calculated as
follows: monthly salary x 13,92 (including year-end premium and single and
double holiday pay). 4.4. De Werknemer aanvaardt hierbij uitdrukkelijk dat de
bezoldiging betaald wordt op bankrekening nr. _______________. De Werknemer
aanvaardt dat de Werkgever in geval van noodzaak en bij wijze van uitzondering
kan afzien van deze betalingsmodaliteit. 4.5. Voor ieder kalenderjaar dat
eindigt tijdens de Arbeidsperiode zal de Werknemer in aanmerking komen om een
jaarlijkse prestatiegebonden bonus te ontvangen (de “Jaarlijkse Bonus”) die
wordt bepaald overeenkomstig de bepalingen en de voorwaarden van het jaarlijkse
bonusplan van de Werkgever voor dat jaar, welke jaarlijks aan de Werknemer
worden gecommuniceerd, met een target Jaarlijkse Bonus gelijk aan 70% van het
basisloon (zoals bepaald in Artikel 4.3 van deze Arbeidsovereenkomst) tot
maximum 140% van het basisloon; met dien verstande dat de Jaarlijkse Bonus voor
kalenderjaar 2016 pro rata zal worden toegekend, gebaseerd op de duur van de
Arbeidsperiode tijdens dat kalenderjaar, berekend per dag. Partijen komen
overeen, en de Werknemer aanvaardt, dat de toekenningen van de Jaarlijkse Bonus
op discretionaire basis gebeuren en door het Compensation Committee van Aleris
International Inc., het moederbedrijf van de Werkgever, worden bepaald
overeenkomstig de bepalingen van het jaarlijks bonusplan van de Werkgever. De
Werknemer zal de 4.4. The Employee hereby expressly agrees that the remuneration
shall be paid into his bank account n° _______________. The Employee agrees that
in case of necessity and by way of exception the Employer may change this method
of payment. 4.5. For each calendar year that ends during the Employment Period,
the Employee shall be eligible to receive an annual performance- based bonus
award payment (the “Annual Bonus”) determined in accordance with the terms and
conditions set forth in the Employer’s annual bonus plan for that year and
communicated to the Employee on an annual basis, with a target Annual Bonus of
70% of base salary (as set forth in Article 4.3 of this Employment Agreement)
(“Target Bonus”), up to a maximum of 140% of base salary; provided, that the
Annual Bonus for calendar year 2016 shall be prorated for the length of the
Employment Period during such calendar year, determined on a daily basis.
Parties agree, and the Employee accepts, that the Annual Bonus is discretionary
and is determined by the Compensation Committee of Aleris International Inc.,
the parent company of the Employer, in accordance with the terms and conditions
of the Employer’s annual bonus plan. The Employee shall be paid Annual Bonus
amounts, if any, in cash at the same time as the other senior employees of the
Employer are paid corresponding annual performance



--------------------------------------------------------------------------------



 
[exhibit101formofemployme004.jpg]
4 Jaarlijkse Bonusbedragen, indien toepasselijk, ontvangen in cash op het zelfde
moment als de andere senior werknemers van de Werkgever de overeenkomstige
jaarlijkse prestatiegebonden bonussen ontvangen, op voorwaarde dat de Werknemer
hieronder tewerkgesteld is op de datum dat zulk bedrag wordt betaald of
betaalbaar is. Indien tijdens de Arbeidsperiode de Werkgever beslist om een
bonusprogramma voor te zetten of te implementeren dat werkt op een
kwartaalbasis, eerder dan jaarlijkse basis, zal zulk kwartaal bonusprogramma
worden beheerd op een wijze die overeenstemt met de bepalingen van dit Artikel
4.5. Niettegenstaande tegenstrijdige bepalingen in deze Arbeidsovereenkomst en
zonder andere rechten of middelen van de Werkgever te beperken, indien de
Werknemer betrokken is bij fraude of ander wangedrag dat bijdraagt aan nadelige
financiële resultaten of materiële schade, mag de Werkgever eisen dat de
Werknemer iedere Jaarlijkse Bonus terugbetaalt die reeds werd uitgekeerd, maar
enkel voor zover dat de originele betaling hoger was dan het lagere bedrag dat
zou zijn betaald indien de Jaarlijkse Bonus gebaseerd was op resultaten die
zulke nadelige financiële resultaten en/of materiële schade in rekening brengen.
bonus amounts, provided that he is employed hereunder as of the date such amount
is paid, or due to be paid. If at any time during the Employment Period, the
Employer decides to continue, or implement, a bonus program that operates on a
quarterly, rather than an annual basis, such quarterly bonus program will be
administered in a manner consistent with the terms of this Article 4.5.
Notwithstanding anything to the contrary contained herein and without limiting
any other rights and remedies of the Employer, if the Employee has engaged in
fraud or other misconduct that contributes to any adverse financial restatements
or material loss, the Employer may require repayment by the Employee of any
Annual Bonus that has already been paid, but only to the extent that the
original payment exceeded the lower amount that would have been paid as such
Annual Bonus based on results that reflected such restated financials and/or
material loss. 4.6. Er wordt expliciet overeengekomen dat elke premie of bonus
of andere vergoeding die aan de Werknemer zou worden toegekend steeds haar
karakter van liberaliteit zal behouden, en bijgevolg geen loon uitmaakt. De
toekenning ervan gedurende een welbepaald jaar of meerdere jaren creëert dan ook
geen verworven recht op dergelijke premie of bonus in de toekomst. 4.6. It is
explicitly agreed that any premium or bonus or other indemnity granted to the
Employee will always be considered to be a liberality and, consequently, does
not constitute remuneration. Its payment during one or several years does not
create an acquired entitlement to such premium or bonus for the future.



--------------------------------------------------------------------------------



 
[exhibit101formofemployme005.jpg]
5 Artikel 5 – Long Term Incentive Plan Article 5 – Long Term Incentive Plan
Aleris Corporation heeft de bedoeling om een lange termijn incentive plan (de
“LTIP”) te implementeren waaronder het senior management van de Werkgever, met
inbegrip van de Werknemer, in aanmerking zal komen om incentive toekenningen te
krijgen (welke kunnen bestaan uit, zonder exhaustief te zijn, aandelenopties,
restricted stock units of cash). In het kader van deze LTIP, zal aan de
Werknemer een incentive toekenning worden verleend met een waarde op
toekenningdatum van USD 500.000,00. Elke incentive toekenning die wordt
uitgegeven aan de Werknemer zal worden uitgegeven overeenkomstig met en
onderworpen aan de bepalingen en voorwaarden zoals uiteengezet in de
toepasselijke plan documenten, toekennningsovereenkomsten en de desbetreffende
documenten van Aleris Corporation, met zulke bepalingen en voorwaarden die door
Aleris Corporation naar eigen goeddunken worden vastgesteld. Aleris Corporation
intends to create a long-term incentive program (the “LTIP”) under which senior
management of the Employer, including the Employee, will be eligible to be
issued incentive awards (which may include, without limitation, stock options,
restricted stock units, or cash). Within the framework of this LTIP, the
Employee will be granted an incentive award with a grant date value of US
$500,000.00. Any incentive awards issued to the Employee shall be issued
pursuant to and shall be subject to the terms and conditions set forth in the
applicable plan document, award agreement and the governing documents of Aleris
Corporation, with such terms and conditions to be determined by Aleris
Corporation in its sole discretion. Artikel 6 – Sign-On toekenning Article 6 –
Sign-On Award Zo snel als praktisch mogelijk na de datum van deze
Arbeidsovereenkomst zal de Werknemer een sign-on toekenning ontvangen onder het
2010 Equity Incentive Plan van Aleris Corporation of een gelijkwaardige
toekenning in cash, overeenkomstig de bepalingen van zulk plan en van een
toekenningovereenkomst die zal worden gesloten met de Werknemer. Deze sign-on
toekenning of de gelijkwaardige toekenning in cash zal een waarde hebben op de
toekenningdatum van USD 350.000,00 en zal geleidelijk aan vesten over een
periode van vijf jaar op elke van de eerste vijf verjaardagen van de startdatum
van deze Arbeidsovereenkomst, zoals bepaald in Artikel 2 van deze
Arbeidsovereenkomst. As soon as practicable following the date hereof, the
Employee will be granted a sign-on award under Aleris Corporation’s 2010 Equity
Incentive Plan or an equivalent cash award, subject to the terms and conditions
of such plan and an award agreement to be entered into by the Employee. This
sign-on award or the equivalent cash award will have a grant date value of US
$350,000.00 and will vest ratably over five years on each of the first five
anniversaries of the starting date of this Employment Agreement, as defined in
Article 2 of this Employment Agreement. Artikel 7 – Terugbetaling van kosten
Article 7 – Reimbursement of expenses 7.1. De redelijke kosten door de Werknemer
7.1. Any reasonable costs or expenses made by



--------------------------------------------------------------------------------



 
[exhibit101formofemployme006.jpg]
6 gemaakt in verband met de uitvoering van deze Arbeidsovereenkomst zullen
worden terugbetaald, mits voorlegging van de nodige stavingstukken en in zoverre
de Werkgever voorafgaandelijk zijn goedkeuring heeft gegeven omtrent de aard, de
noodzakelijkheid en de omvang van de kosten. the Employee in furtherance of this
Employment Agreement will be reimbursed by the Employer upon handing over the
necessary elements of proof, and in as much as the Employer has given its
approval prior to the Employee incurring the nature, the necessity and the
amount of the costs and expenses. 7.2. Rekening houdend met het feit dat
voormelde onkostenvergoeding de terugbetaling van effectief gemaakte kosten
betreft, kan deze nooit als een deel van het loon van de Werknemer worden
beschouwd. 7.2. Given the fact that the above mentioned reimbursement of costs
constitutes the reimbursement of actual costs, they can never be considered to
be a part of the Employee's remuneration. Artikel 8 – GSM en laptop Article 8 –
Mobile phone and laptop Een GSM en een laptop zullen ter beschikking van de
Werknemer worden gesteld. Partijen komen overeen dat deze toestellen enkel voor
professioneel gebruik kunnen worden aangewend. Bijgevolg kunnen deze toestellen
en/of het gebruik hiervan niet als een deel van het loon van de Werknemer worden
beschouwd. The Employee will be provided with a mobile phone and a laptop.
Parties agree that these devices are intended to be used for professional ends
only. Consequently, these devices and/or their use can never be considered as
being part of the Employee's remuneration. Artikel 9 – Bedrijfswagen Article 9 -
Company car 9.1. Er zal een lease bedrijfswagen aan de Werknemer ter beschikking
worden gesteld, in overeenstemming met de bepalingen van het
bedrijfswagenbeleid, zoals deze bij de Werkgever van toepassing is. 9.1. The
Employee will be granted the use of a leased company car, in accordance with the
provisions as established in the company car policy, applicable with the
Employer. 9.2. De Werknemer zal alle kosten van onderhoud en herstelling dragen
die het gevolg zijn van nalatigheid of van het verkeerde gebruik van de wagen.
Ook de betaling van boetes zal ten laste van de Werknemer zijn. 9.2. The
Employee will be in charge for all costs of maintenance and reparation due to
negligence or wrong use of the car. Possible fines, related to the use of the
company car, will also be paid by the Employee. 9.3. Bij de verbreking van deze
Arbeidsovereenkomst, om welke reden dan ook, of in geval van schorsing van
uitvoering van deze Arbeidsovereenkomst voor een periode van langer dan 4 weken,
zal de Werknemer de bedrijfswagen onmiddellijk, in goede staat van onderhoud en
voorzien van alle 9.3. In case of termination of this Employment Agreement, for
whatever reason, or in case of suspension of this Employment Agreement for a
period longer than four weeks, the Employee will return the company car
immediately, in good state of maintenance, together with all the keys and all
documents related to the car.



--------------------------------------------------------------------------------



 
[exhibit101formofemployme007.jpg]
7 boorddocumenten en sleutels, inleveren. 9.4. Aangezien de Werknemer de
bedrijfswagen mag gebruiken voor privédoeleinden, verbindt hij zich er toe om de
Werkgever een bedrag te betalen dat berekend zal worden op basis van de
wettelijke fiscale bepalingen in voege. Het bedrag dat op deze manier door het
sociaal secretariaat van de Werkgever wordt berekend, alsook elke andere
belasting of bedrag die krachtens de wet zou verschuldigd zijn, zal door de
Werkgever op het loon van de Werknemer worden ingehouden. 9.4. As the Employee
may use the company car for private ends, he will pay the Employer an amount
calculated based on the applicable legal tax provisions. This amount, which will
be calculated by the pay-roll office of the Employer, as well as any other taxes
or amounts that would be due by law, will be withheld by the Employer on the
Employee’s remuneration. 9.5. Het merk en het model van de bedrijfswagen kan
door de Werkgever eenzijdig worden gewijzigd. 9.5. The make and model of future
company cars may be changed unilaterally by the Employer. Artikel 10 –
Extralegale verzekeringen Article 10 – Extra-legal insurances 10.1
Groepsverzekering 10.1 Group insurance Vanaf de startdatum van deze
Arbeidsovereenkomst, zoals bepaald in Artikel 2, zal de Werknemer worden
aangesloten, en aanvaardt hij dit uitdrukkelijk, bij (i) de bij de Werkgever van
kracht zijnde groepsverzekering en (ii) NEO niveau groepsverzekering,
overeenkomstig de bepalingen van de huidige of toekomstige verzekeringspolissen
en voor zover de Werknemer aan alle gestelde vereisten voldoet, waarbij de
jaarlijkse premie die door de Werkgever in deze groepsverzekeringen zal worden
gestort respectievelijk 8,70% en 6,30% bedragen van het bruto maandelijkse loon
van de maand mei, vermenigvuldigd met 13,85. As of the starting date of this
Employment Agreement, as defined in Article 2, the Employee will be, and
explicitly agrees to be, affiliated to (i) the group insurance and (ii) the NEO
level group insurance, both applicable with the Employer, in accordance with the
provisions of the current or future insurance policies, and if the Employee
meets the conditions of such policies, whereby the annual premiums paid by the
Employer to this group insurance respectively amount to 8.70% and 6.30% of the
gross monthly salary of May, multiplied by 13.85. De Werknemer aanvaardt dat de
persoonlijke bijdragen aan deze verzekeringsplannen, voor zover er dergelijke
persoonlijke bijdragen zijn, van zijn loon zullen worden afgehouden. The
Employee accepts that the personal contributions to these insurance plans, if
any, are withheld from his remuneration. De Werknemer bevestigt een exemplaar
van de groepsverzekeringspolissen te The Employee acknowledges having received a
copy of the group insurance



--------------------------------------------------------------------------------



 
[exhibit101formofemployme008.jpg]
8 hebben ontvangen. Middels het ondertekenen van onderhavige Arbeidsovereenkomst
aanvaardt de Werknemer alle bepalingen van deze polissen en van enige mogelijke
toekomstige verzekeringspolissen. Het toekennen van het voordeel van
groepsverzekeringen in onderhavige Arbeidsovereenkomst creëert geen aanvullende
rechten voor de Werknemer, behalve deze die hem door de groepsverzekeringen
worden toegekend. policies. By signing this Employment Agreement, the Employee
accepts all provisions of these policies and of any future group insurance
policies. Providing the benefit of the group insurances in this Employment
Agreement does not create any additional rights for the Employee, except those
assigned to him by the group insurances. 10.2 Hospitalisatieverzekering 10.2
Hospitalization insurance De Werknemer zal bij de hospitalisatieverzekering van
de Werkgever worden aangesloten, waarbij de verzekeringspremie door de Werkgever
zal worden betaald. The Employee will be affiliated to the hospitalization
insurance of the Employer, whereby the insurance premium is paid by the
Employer. Het is de Werknemer toegelaten om zijn partner alsook zijn kinderen
ten laste op eigen kosten aan te sluiten, tegen het tarief in voege voor de
vennootschap. De Werknemer aanvaardt dat deze premies van zijn loon zullen
worden afgehouden. The Employee is allowed to affiliate his partner and
dependent children at his own expense, on company tariff. The Employee accepts
that these premiums be withheld from his remuneration. 10.3
Arbeidsongeschiktheidsverzekering 10.3 Disability insurance De Werkgever zal de
Werknemer verzekeren voor arbeidsongeschiktheid vanaf de 31ste dag, voor een
vergoeding van 250 EUR bruto per maand. The Employer will insure the Employee
for disability as of the 31st day, for an allowance of 250 EUR gross per month.
Artikel 11 – Medisch onderzoek Article 11 – Physical program De Werknemer zal
recht hebben op een jaarlijks medisch onderzoek waarvan de kosten door de
Werkgever zullen worden gedragen en dat in een Belgisch gezondheidsinstituut zal
worden uitgevoerd. The Employee will be entitled to an Employer paid physical
program on an annual basis, which will be performed within a Belgian health
institute. Artikel 12 – Bijstand financiële planning Article 12 – Financial
planning assistance De Werknemer zal recht hebben op de terugbetaling van een
jaarlijks bedrag van maximum 16.000,00 EUR ten titel van bijstand voor
financiële planning via een derde partijen boekhoudkundige firma of een
financiële The Employee will be entitled to the reimbursement of up to 16,000.00
EUR annually for financial planning assistance through a third party accounting
or financial planning firm.



--------------------------------------------------------------------------------



 
[exhibit101formofemployme009.jpg]
9 planning vennootschap. Artikel 13 - Arbeidsongeschiktheid wegens ziekte of
ongeval Article 13 - Incapacity to work due to illness or accident 13.1. In
geval van arbeidsongeschiktheid omwille van ziekte of ongeval dient de Werknemer
de Werkgever hieromtrent onmiddellijk in te lichten, desnoods telefonisch. 13.1.
In case of incapacity to work as a result of illness or accident, the Employee
must inform the Employer thereof immediately, if necessary by telephone. 13.2.
Bovendien dient de Werknemer binnen de 48 uren vanaf het begin van de
arbeidsongeschiktheid een medisch attest voor te leggen met aanduiding van de
verwachte periode van arbeidsongeschikt- heid (bij verzending met de post geldt
de datumstempel als bewijs). Wanneer de arbeidsongeschiktheid langer duurt dan
aanvankelijk werd bepaald, moet de Werknemer de Werkgever een nieuw medisch
attest doen toekomen ten laatste de dag waarop hij het werk diende te hervatten.
13.2. Moreover, the Employee must submit a doctor's certificate within 48 hours
following the incapacity to work, which must indicate the expected period of
incapacity (in case of sending by mail, the stamp indicating the date will apply
as prove). Should the incapacity to work last longer than initially foreseen,
the Employee must submit a new doctor's certificate to the Employer at the
latest on the date on which he had to resume her work. 13.3. In geval van
arbeidsongeschiktheid aanvaardt de Werknemer een medisch onderzoek te ondergaan,
uitgevoerd door de door de Werkgever aangeduide controlearts. Op verzoek van de
Werkgever en voor zover de ongeschiktheid dit niet onmogelijk maakt, begeeft de
Werknemer zich naar de praktijk van de controlearts. In geval van
tegenstrijdigheid tussen het advies van de behandelend geneesheer en de
controlearts, neemt de Werknemer als meest gerede partij het initiatief tot
aanstelling van een derde geneesheer. 13.3. In case of incapacity to work, the
Employee agrees to submit to a medical examination by a control doctor appointed
by the Employer. At the request of the Employer and provided the incapacity does
not render this impossible, the Employee will go to the doctor's office. In case
of contradiction between the advice of the Employee's doctor and the control
doctor, the Employee will take the initiative to appoint a third doctor. Artikel
14 - Uitvoering van de Arbeidsovereenkomst Article 14 - Execution of the
Employment Agreement 14.1. De Werknemer verbindt er zich toe het opgedragen werk
nauwgezet en correct te volbrengen en geen handelingen te stellen die Werkgever
kunnen schaden. 14.1. The Employee undertakes to execute his assignment
accurately and properly and to refrain from any action that could harm the
Employer. 14.2. De Werknemer zal zijn volledige beroepsactiviteit wijden aan de
uitvoering van deze Arbeidsovereenkomst. De Werknemer verbindt er zich toe om
niet 14.2. The Employee will devote his entire professional activities to the
execution of this Employment Agreement. The Employee acknowledges not to provide



--------------------------------------------------------------------------------



 
[exhibit101formofemployme010.jpg]
10 voor eigen rekening of voor rekening van derden prestaties te leveren zonder
voorafgaand schriftelijk akkoord van de Werkgever. services for own account or
for third parties without the prior written approval of the Employer. 14.3. De
Werknemer verbindt zich er toe de instructies na te leven die de Werkgever zal
geven en in het algemeen, alle instructies die nodig worden geacht voor de goede
uitvoering van deze Arbeidsovereenkomst. 14.3. The Employee undertakes to follow
the Employer's instructions and generally all instructions deemed necessary for
the proper performance of this Employment Agreement. 14.4. Het is de Werknemer
verboden documenten of documentatie, formulieren, tabellen, tekeningen of
schema’s, originelen of kopieën daarvan, die eigendom zijn van de Werkgever,
over te maken, uit te lenen, of af te staan aan wie dan ook, behoudens in het
kader van de opdracht van de Werknemer en in het belang van de Werkgever. 14.4.
The Employee is not allowed to communicate, lend out or give to any third party
any document or documentation, forms, tables, drawings or schedules, originals
or copies, which are Employer’s property, except within the framework of the
tasks of the Employee and in the interest of the Employer. Artikel 15 –
Geheimhoudingsplicht Article 15 - Confidentiality 15.1. Zowel tijdens de
Arbeidsovereenkomst als na de beëindiging ervan, verbindt de Werknemer zich
ertoe geen enkel productiegeheim, handelsgeheim of andere informatie van of over
de Werkgever (lijsten van klanten, verkoopsvoorwaarden, werkmethodes,
verkoopsorganisatie van de Werkgever, enz.) alsook enig bedrijfsgeheim waarvan
hij tijdens de uitvoering van zijn beroepsactiviteiten kennis heeft gekregen,
bekend te maken. Bovendien zal de Werknemer zich niet verbinden tot of deelnemen
aan enige handeling van oneerlijke concurrentie. 15.1. Both during the duration
of the Employment Agreement and after termination thereof, the Employee
undertakes not to disclose any production secret, trade secret or any other
information of or regarding the Employer (client lists, sales conditions, work
methods, sales organization of the Employer, etc.), as well as any business
secret of which he had knowledge via his professional activities. Moreover, the
Employee will not engage or participate in any act of unfair competition. Deze
geheimhoudingsplicht is tevens van toepassing op alle met de Werkgever, hetzij
economisch of operationeel, verbonden vennootschappen. This confidentiality
obligation also applies to companies linked to the Employer, from an economic or
functional standpoint. 15.2. Elke inbreuk op deze verplichting, hoe gering ook,
zal als dringende reden kunnen beschouwd worden, ten gevolge waarvan de
Werkgever gerechtigd zal zijn deze Arbeidsovereenkomst onmiddellijk te
verbreken, zonder opzeggingstermijn, noch 15.2. Any infringement of this
confidentiality obligation, irrespective of its importance, can be considered as
a serious fault entitling the Employer to immediately terminate the Employment
Agreement without notice or indemnity in lieu thereof



--------------------------------------------------------------------------------



 
[exhibit101formofemployme011.jpg]
11 vergoeding, onverminderd eventuele strafrechtelijke vervolging. and without
prejudice to criminal prosecution. Artikel 16 – Uitvindingen Article 16 –
Inventions 16.1. De Werknemer zal aan de Werkgever onmiddellijk alle ideeën,
uitvindingen, ontdekkingen, processen, ontwerpen, methodes, substanties,
artikels, computerprogramma’s en verbeteringen overmaken, onafhankelijk van de
vraag of ze het voorwerp kunnen uitmaken van een octrooi of een merk (het
voorgaande wordt hierna collectief als “Intellectuele Eigendom” aangeduid), die
de Werknemer ontwerpt, uitvindt, ontdekt, creëert of ontwikkelt, alleen of met
anderen, tijdens de tewerkstelling van Werknemer of gedurende een periode van 6
maanden erna, indien dergelijk ontwerp, uitvinding, ontdekking, creatie of
ontwikkeling (i) plaatsheeft gedurende de tewerkstelling van de Werknemer door
de Werkgever of (ii) plaatsheeft met gebruik van de tijd, het materiaal of de
voorzieningen van de Werkgever of een van zijn verbonden entiteiten of (iii)
betrekking heeft op of op enige wijze verband houdt met de doelstellingen,
activiteiten of zaken van de Werkgever of een van zijn verbonden entiteiten.
16.1. The Employee will immediately transfer to the Employer any ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements, irrespective of whether they can be cover by
a patent or trademark (the foregoing is collectively called "Intellectual
Property") designed, invented, discovered, created or developed by the Employee,
alone or together with others, during the employment of the Employee or during 6
months after the end thereof, if such design, invention, discovery, creation or
development (i) takes place during the employment of the Employee by the
Employer or (ii) takes place by using time, material or equipment of the
Employer or its connected entities or (iii) is in any way related to the goals,
activities or business of the Employer or one of its connected entities. 16.2.
De Werknemer draagt hierbij al zijn rechten, aanspraken en belangen in en
betreffende alle Intellectuele Eigendom die de Werknemer ingevolge dit artikel
aan de Werkgever moet bekendmaken, over aan de Werkgever, zijn opvolgers of de
personen aan wie de Werkgever overdraagt of die hij aanduidt, en keurt deze
overdracht goed. De bepalingen van dit artikel zullen in voege blijven ongeacht
de beëindiging van de tewerkstelling van de Werknemer onder deze
Arbeidsovereenkomst om welke reden ook. 16.2. The Employee hereby transfers all
his rights, claims and interests in and concerning all Intellectual Property the
Employee has to disclose to the Employer under this article to the Employer, his
successors or persons to whom the Employer transfers or appointed by him and
approves this transfer. The provisions of this article shall remain in force
irrespective of the termination of the Employee's employment under this
Employment Agreement, for whatever reason.



--------------------------------------------------------------------------------



 
[exhibit101formofemployme012.jpg]
12 16.3. De Werknemer zal alle nodige hulp bieden aangaande de ondertekening van
de vereiste documenten, teneinde eventuele uitvindingen, creaties, enz. te
octrooieren en/of te registreren. 16.3. The Employee will give all required
assistance for signing the required documents in order to patent and/or register
any inventions, creations, etc. Artikel 17 – Vakantie Article 17 - Holidays
17.1. De Werknemer heeft recht op de betaalde vakantiedagen zoals voorzien door
de Belgische wetgeving en de collectieve arbeidsovereenkomsten. 17.1. The
Employee is entitled to the paid vacation days as provided for by Belgian law
and by collective bargaining agreements. 17.2. De data van de vakantie zullen in
onderling overleg tussen Werkgever en Werknemer worden vastgelegd, met dien
verstande dat rekening zal worden gehouden met de noodwendigheden van de
Werkgever. 17.2. The vacation days shall be agreed on between the Employer and
the Employee, it being understood that the needs of the company will be taken
into consideration in such agreement. 17.3. Vakantiedagen moeten worden
opgenomen vóór het einde van elk kalenderjaar, en niet opgenomen vakantiedagen
zijn niet overdraagbaar naar het volgende kalenderjaar. 17.3. Vacation days must
be taken before the end of each calendar year and vacation days not taken cannot
be transferred to the next year. Artikel 18 – Gegevensbescherming Article 18 –
Data protection 18.1. De Werknemer aanvaardt dat alle persoonsgegevens (zoals
hieronder gedefinieerd) waartoe de Werknemer toegang zal hebben, behandeld
zullen worden overeenkomstig de Belgische wetgeving inzake de bescherming van de
privacy met betrekking tot de behandeling van persoonsgegevens. In het kader van
deze Arbeidsovereenkomst betekent "persoonsgegevens" elke informatie met
betrekking tot een geïdentificeerde of identificeerbare persoon, in het
bijzonder met verwijzingen naar een identificatienummer of naar een of meer
specifieke factoren met betrekking tot de fysieke, psychologische, mentale,
economische, culturele of sociale identiteit, hetgeen onder meer (maar niet-
limitatief) volgende gegevens kan bevatten : gegevens met betrekking tot
werknemers, klanten van de Werkgever en derde partijen, die verwerkt kunnen
18.1. The Employee acknowledges that any personal data (as defined below) to
which he will have access is dealt with in accordance with the Belgian
legislation on the protection of privacy regarding the treatment of personal
data. For purposes of this Employment Agreement “personal data” means any
information relating to an identified or identifiable person, in particular by
references to an identification number or to one or more factors specific to his
physical, physiological, mental, economic, cultural or social identity, which
may include, without limitation, data relating to employees, clients of the
Employer as well as any other third parties whose personal data may be processed
in the framework of the Employee’s duties and responsibilities. In particular,
the Employee shall not use any personal data other than in connection with and
to the



--------------------------------------------------------------------------------



 
[exhibit101formofemployme013.jpg]
13 worden in het kader van de taken en verantwoordelijkheden van de Werknemer.
In het bijzonder zal de Werknemer de persoonsgegevens enkel gebruiken met
betrekking tot en voor zover als nodig voor de uitvoering van deze
Arbeidsovereenkomst. extent necessary for the purposes of the performance of
this Employment Agreement. 18.2. De Werknemer bevestigt en gaat akkoord dat de
Werkgever de persoonsgegevens van de Werknemer (zoals de naam, contactgegevens,
leeftijd, burgerlijke stands, gegevens inzake onderwijs en vroegere
werkervaringen, verloning en andere gerelateerde zaken, enz.) op een gepaste
manier gebruikt voor zaken gerelateerd aan de uitvoering van deze
Arbeidsovereenkomst (zoals voor de verloning en de daaraan gerelateerde
administratie, werk- en carrièremanagement en voor het voldoen aan de vereisten
inzake belastingen en andere reguleringen, enz.). 18.2. The Employee
acknowledges and agrees that the Employer processes personal data about the
Employee (such as name, contact details, age, family status, data concerning
education and past experience, compensation and related matters, etc.) as may be
appropriate for all purposes relating to the performance of this Employment
Agreement (including compensation and related matters administration, work and
career management, compliance with tax and other regulations, etc.). 18.3. De
Werknemer bevestigt en gaat akkoord dat de Werkgever bepaalde persoonsgegevens
met betrekking tot de gezondheid van de Werknemer mag gebruiken met het oog op
het voldoen aan bepaalde wettelijke vereisten en voor de administratie verbonden
aan bepaalde voordelen, zoals ziekteverzekering, levensverzekering en
pensioen-voordelen, indien toepasselijk. De Werknemer gaat akkoord dat
informatie inzake de gezondheid van de Werknemer mag worden verwerkt onder de
supervisie van een professioneel gezondheidswerker. 18.3. The Employee
acknowledges and agrees that the Employer may process certain health-related
personal data for the purposes of meeting statutory and legal requirements,
administering certain benefits such as medical insurance, life insurance and
pension benefits, as the case may be. The Employee agrees that health- related
personal data of the Employee may be processed under the supervision of a health
professional. 18.4. Verder gaat de Werknemer akkoord dat zijn persoonsgegevens
mogen overgedragen en verwerkt worden door de Werkgever en door de
dochterondernemingen en geaffilieerde bedrijven in landen die niet dezelfde
bescherming van persoonsgegevens bieden, zoals de Verenigde Staten van Amerika,
en tevens door de medecontractanten van de Werkgever, 18.4. The Employee further
consents that his personal data may be transferred and processed by the Employer
and any of its subsidiaries and its affiliates located in countries that do not
offer an adequate level of protection of personal data, such as the United
States of America, and to the Employer’s contractors for the purposes stated
above, as well as for the purpose of centralizing data, for relocation purposes



--------------------------------------------------------------------------------



 
[exhibit101formofemployme014.jpg]
14 zowel voor de doeleinden zoals hierboven beschreven als met het oog op de
centralisatie van gegevens, voor relocatiedoeleinden en in het kader van een
herstructurering van de Werkgever of dochterondernemingen of geaffilieerde
bedrijven. and in the framework of any restructuring of the Employer or any of
its subsidiaries and affiliates. 18.5. De Werknemer heeft het recht de eigen
persoonsgegevens te raadplegen, en om ze te laten corrigeren of verwijderen
indien nodig. 18.5. The Employee has the right to access her personal data and
to have them corrected or deleted where necessary. Artikel 19 -
Niet-afwervingsbeding Article 19 – Non-solicitation obligation 19.1. Tijdens de
duur van deze Arbeidsovereenkomst en voor een periode van 36 maanden na de
beëindiging hiervan, verbindt de Werknemer er zich toe zich te onthouden van :
19.1. During the performance of this Employment Agreement and for a period of 36
months after its termination, the Employee shall refrain from: a) het aanbieden
van een job aan enige persoon die, op de effectieve datum van de beëindiging van
deze Arbeidsovereenkomst of de 6 maanden voorafgaand aan de beëindiging van deze
Arbeidsovereenkomst, een werknemer van de Werkgever is of is geweest, of om te
trachten, via welk middel ook, hetzij direct, hetzij indirect, deze persoon te
overtuigen of aan te zetten een andere job te aanvaarden of de tewerkstelling
bij de Werkgever te verlaten of diensten te leveren aan enig andere fysische of
wettelijke entiteit, op enige wijze ook; a) offering a position to any person
who, on the actual date of the termination of this Employment Agreement or the 6
months prior to such date of termination, has been an employee of the Employer,
or from attempting, by any manner whatsoever, whether directly or indirectly, to
persuade or incite said person to accept another position or to leave the
Employer’s employ or to provide services to any other physical or legal entity,
in any manner whatsoever; b) het aanwerven, of medewerking verlenen aan het
aanwerven door een derde partij met wie de Werknemer in contact staat, van elke
persoon die op het ogenblik van de effectieve beëindiging van deze
Arbeidsovereenkomst of de 6 maanden voorafgaand aan de beëindiging van deze
Arbeidsovereenkomst, een werknemer van de Werkgever is of is geweest; b) to
recruit, or to cause to be employed by a third party with whom the Employee is
in business contact, any person who was, at the time of this effective
termination or the 6 months prior to such termination, an employee of the
Employer;



--------------------------------------------------------------------------------



 
[exhibit101formofemployme015.jpg]
15 c) het trachten om kopers, klanten, leveranciers, agenten of enig ander
cocontractant van de Werkgever te overtuigen of aan te zetten om de bestaande
relatie met de Werkgever of met enige vennootschap die op welke wijze ook met de
Werkgever verbonden is te beëindigen of om de voorwaarden van deze relatie op
negatieve wijze voor de Werkgever of voor enige vennootschap die op welke wijze
ook met de Werkgever verbonden is te wijzigen. c) to attempt to persuade or to
incite a buyer, a customer, a supplier, an agent, or any other contractor to
terminate the relationship with the Employer or with any of its affiliates or to
modify the conditions of this relationship in a negative way for the Employer or
for any of its affiliates. 19.2. Dit niet-afwervingsbeding is ook van toepassing
op vennootschappen die verbonden zijn met de Werkgever, vanuit een economisch of
functioneel perspectief. 19.2. This non-solicitation obligation also applies to
companies linked to the Employer, from an economic or functional standpoint.
19.3. Elke inbreuk op onderhavig artikel, hoe klein ook, zal als dringende reden
worden beschouwd, dewelke de Werkgever zal toelaten een onmiddellijk einde aan
deze Arbeidsovereenkomst te stellen, zonder opzeggingstermijn of -vergoeding,
onverminderd het recht van de Werkgever om de Werknemer strafrechtelijk te laten
vervolgen. 19.3. Any infringement on this article, as small as it may be, will
be considered as a serious misconduct according to which the Employer will be
allowed to terminate immediately this Employment Agreement, without period of
notice or indemnity in lieu thereof, without prejudice to the Employer’s right
to criminal prosecution. Artikel 20 – Niet-concurrentiebeding Article 20 –
Non-compete clause 20.1. Aangezien de Werkgever een internationaal
activiteitsveld heeft en belangrijke economische, technische en financiële
belangen heeft op de internationale markten, verbindt de Werknemer er zich toe
geen soortgelijke activiteiten uit te oefenen als deze welke het onderwerp
uitmaken van onderhavige Arbeidsovereenkomst, hetzij als zelfstandige, hetzij
als werknemer, gedurende een periode van 18 maanden vanaf de datum van
beëindiging van onderhavige Arbeidsovereenkomst. Deze activiteiten hebben zowel
betrekking op de activiteiten die Werknemer uitoefent in het kader van zijn
functie, als op de activiteiten die de Werkgever uitoefent. Dit
niet-concurrentieverbod geldt in de 20.1. Considering the fact that the Employer
has an international range of activities and important economic, technical and
financial interests on the international markets, the Employee accepts not to
engage similar activities as the ones he is performing in furtherance of this
Employment Agreement, either as a self- employed worker or as an employee,
during a period of 18 months as from the date of termination of this Employment
Agreement. These activities concern as well the activities of the Employee
performed within the framework of his function under this Employment Agreement
as the activities performed by the Employer. This non-competition obligation
applies within the following



--------------------------------------------------------------------------------



 
[exhibit101formofemployme016.jpg]
16 volgende landen : Groot-Brittannië, Frankrijk, Nederland, Duitsland, België,
Verenigde Staten, Canada, Brazilië, China, Japan en Korea . countries : United
Kingdom, France, the Netherlands, Germany, Belgium, USA, Canada, Brazil, China,
Japan and Korea. 20.2. Dit niet-concurrentiebeding is ook van toepassing op
vennootschappen die verbonden zijn met de Werkgever, vanuit een economisch of
functioneel perspectief. 20.2. This non-competition obligation also applies to
companies linked to the Employer, from an economic or functional standpoint.
20.3. Tenzij de Werkgever binnen de 15 dagen te rekenen vanaf het ogenblik van
de stopzetting van de onderhavige Arbeidsovereenkomst afziet van de effectieve
toepassing van het niet- concurrentiebeding, zal de Werkgever aan de Werknemer
een enige en forfaitaire vergoeding betalen gelijk aan de helft van het
brutoloon van de Werknemer, met inbegrip van de voordelen, voor de loopduur van
onderhavig niet- concurrentiebeding. Indien de Arbeidsovereenkomst wordt
beëindigd middels het presteren van een opzeggingstermijn, zal de Werkgever de
Werknemer reeds inlichten op het ogenblik van het betekenen van de
opzeggingstermijn van zijn voornemen om het niet-concurrentiebeding al dan niet
toe te passen. 20.3. Unless the Employer renounces in writing to the actual
application of this non- competition clause within 15 days from the date of
termination of the present Employment Agreement, the Employer shall pay to the
Employee a unique lump sum indemnity equal to half of his gross remuneration,
including benefits, corresponding with the term of duration of the present
non-competition clause. If the Employment Agreement is terminated via the
performance of a notice period, the Employer will inform the Employee already at
the moment of notification of this notice period of its intention to apply or
not the present non- competition clause. 20.4. Bij niet-naleving van het
concurrentiebeding door de Werknemer, is de Werknemer gehouden om aan de
Werkgever het bedrag terug te betalen dat hij zal hebben ontvangen in uitvoering
van het onderhavige niet-concurrentiebeding, en de Werkgever daarenboven een
gelijkwaardig bedrag te betalen, onverminderd het recht van de Werkgever om een
hogere vergoeding te vorderen, indien hij het bestaan en de omvang van de reëel
geleden schade kan aantonen. 20.4. In case the Employee fails to observe the
present non-competition clause, he shall reimburse the Employer the amount he
may have received in furtherance of the present non-competition clause, and he
shall furthermore pay the Employer an equivalent amount, all without prejudice
to the Employer's right to pursue a higher amount of damages if it can supply
proof of the existence and the extent of the damage. 20.5. Het onderhavige
niet-concurrentiebeding zal van toepassing zijn in alle gevallen van beëindiging
van de onderhavige Arbeidsovereenkomst, met inbegrip van 20.5. It is understood
that the present non- competition clause does apply in all cases of termination
of this Employment Agreement, including termination of the



--------------------------------------------------------------------------------



 
[exhibit101formofemployme017.jpg]
17 beëindiging van de Arbeidsovereenkomst vanaf de startdatum van deze
Arbeidsovereenkomst, zoals bepaald in Artikel 2, maar met uitzondering van
beëindiging van de Arbeidsovereenkomst door de Werknemer op grond van dringende
reden in hoofde van de Werkgever. Employment Agreement during the first 6 months
as of the starting date of this Employment Agreement, as defined in Article 2,
but except in the event of termination of the Employment Agreement by the
Employee on the basis of serious cause by the Employer. 20.6. De Werknemer
verbindt zich ertoe alle mogelijke toekomstige werkgevers, inclusief potentiële
werkgever(s), in kennis te stellen van zijn verplichting tot naleving van dit
concurrentiebeding in uitvoering van de onderhavige Arbeids- overeenkomst en van
de inhoud van deze verbintenis. 20.6. The Employee takes up the obligation to
fully inform any future employer, potential employer(s) included, of his
obligation to respect the present non- competition obligation in furtherance of
the present Employment Agreement and of the content of the same obligation.
20.7. Bovendien verbindt de Werknemer zich ertoe de Werkgever volledig te
informeren, uiterlijk bij de ondertekening van de onderhavige
Arbeidsovereenkomst, van enig concurrentieverbod of - verplichting waartoe hij
gehouden zou zijn ten aanzien van zijn vorige werkgevers. 20.7. The Employee
furthermore accepts the obligation to fully inform the Employer, at the latest
at the moment this Employment Agreement is concluded, of any non- competition
clauses or non-competition obligations he would bound by towards his previous
employers. Artikel 21 – Niet in diskrediet brengen Article 21 –
Non-disparagement De Werknemer aanvaardt om de Werkgever, de verbonden
ondernemingen en hun respectievelijke bestuurders, leidinggevenden en/of
werknemers niet te belasteren of in diskrediet te brengen. De Werknemer stemt
ermee in om samen te werken met de Werkgever en de verbonden ondernemingen, op
redelijk verzoek, in het weerleggen van lasterlijke of smadende opmerkingen die
door een derde partij worden gemaakt ten aanzien van de Werkgever of de
verbonden ondernemingen of hun bestuurders, leidinggevenden en/of werknemers.
The Employee agrees not to defame or disparage the Employer, its affiliates and
their respective directors, executives and/or employees. The Employee agrees to
cooperate with the Employer and its affiliates, upon reasonable request, in
refuting any defamatory or disparaging remarks by any third party made in
respect of the Employer or its affiliates or their directors, executives and/or
employees. Artikel 22 - Einde van de Arbeidsovereenkomst Article 22 -
Termination of the Employment Agreement 22.1. Deze Arbeidsovereenkomst kan
onmiddellijk wegens dringende reden worden beëindigd, zonder opzegtermijn of
vergoeding, in toepassing van Artikel 35 22.1. This Employment Agreement may be
immediately terminated for serious cause, without notice period or indemnity in
lieu thereof, in accordance with Article 35 of



--------------------------------------------------------------------------------



 
[exhibit101formofemployme018.jpg]
18 van de Wet van 3 juli 1978 betreffende de arbeidsovereenkomsten. De
niet-naleving door de Werknemer van, onder meer, de bepalingen van deze
Arbeidsovereenkomst, van iedere andere overeenkomst tussen de Werknemer en de
Werkgever en/of van het arbeidsreglement zal als een dringende reden worden
beschouwd. the Employment Act of July 3, 1978. Any violation of the provisions
of, among others, this Employment Agreement, any other agreement between the
Employee and the Employer, and/or of the work rules will be considered as a
serious cause. 22.2. In elk ander geval van beëindiging van deze
Arbeidsovereenkomst, zullen de wettelijke bepalingen van toepassing zijn. 22.2.
In all other cases of termination of this Employment Agreement, the legal
provisions will be applicable. Artikel 23 – Eigendom van de Werkgever Article 23
- The Employer’s property 23.1. Bij de beëindiging van deze Arbeidsovereenkomst,
om welke reden ook, is de Werknemer gehouden alle eigendommen van de Werkgever
die de Werknemer in zijn bezit heeft (dit omvat onder meer nota's, kopieën,
formulieren, dossiers, didactisch materiaal en productinformatie, in welke vorm
ook, en alle computers en elektronische uitrusting, toegangskaarten en
-sleutels) onmiddellijk aan de Werkgever terug te geven. 23.1. At the
termination of this Employment Agreement, for whatever reason, the Employee must
return all the Employer properties the Employee is holding (including, among
others, notes, copies, forms, files, didactical materials and product
information, in whatever form, and all computers and electronic devices, badges
and keys), immediately to the Employer. 23.2. Bovendien aanvaardt de Werknemer
uitdrukkelijk om alle materialen en documenten met betrekking tot vroegere,
huidige of toekomstige klanten, producten en diensten onmiddellijk aan de
Werkgever terug te bezorgen. 23.2. The Employee furthermore explicitly accepts
to immediately return to the Employer all materials and documents related to
former, present or future clients, products and services. Deze verplichting
geldt ook met betrekking tot materialen en documenten van klanten van de
Werkgever. The same obligation holds with regard to materials and documents of
clients of the Employer. 23.3. De verplichtingen van dit Artikel 23 zijn ook van
toepassing op vennootschappen die verbonden zijn met de Werkgever, vanuit een
economisch of functioneel perspectief. 23.3. The obligations set forth in this
Article 23 also apply to companies linked to the Employer, from an economic or
functional standpoint. Artikel 24 – Toepasselijk recht - Bevoegde rechtbanken
Article 24 - Applicable law - Competent courts Het Belgische recht is op deze
Arbeidsovereenkomst van toepassing. In geval Belgian law applies to this
Employment Agreement. The Belgian Tribunals and Courts



--------------------------------------------------------------------------------



 
[exhibit101formofemployme019.jpg]
19 van betwisting met betrekking tot de interpretatie, het sluiten, de
uitvoering of het beëindigen van deze Arbeidsovereenkomst zijn enkel de
Belgische Rechtbanken en de Hoven bevoegd om van deze geschillen kennis te
nemen. shall be solely competent to examine any dispute related to the
interpretation, the conclusion, the execution or the termination of this
Employment Agreement. Artikel 25 – Varia Article 25 - Miscellaneous 25.1. Deze
Arbeidsovereenkomst vervangt alle andere, zowel mondelinge als schriftelijke,
overeenkomsten of contracten die kunnen bestaan tussen de partijen bij deze
Arbeidsovereenkomst (met inbegrip van, maar niet beperkt tot, het aanbod van 26
april 2016). 25.1. This Employment Agreement replaces any other agreement or
contract, both oral and in writing, that may exist between the parties to this
Employment Agreement (including, without limitation, the offer letter dated as
of April 26, 2016). 25.2. Het feit dat de Werkgever gedurende een bepaalde tijd
niet vereist dat de Werknemer een bepaalde verplichting krachtens deze
Arbeidsovereenkomst naleeft, betekent niet dat de bepaling waarin deze
verplichting is vastgelegd uit de Arbeidsovereenkomst wordt geschrapt. 25.2. The
fact that the Employer, during a certain period of time, does not require the
Employee to fulfill a given obligation under this Employment Agreement will not
equal striking the clause installing the same obligation from this Employment
Agreement. Iedere door de Werkgever verleende toestemming om af te wijken van de
bepalingen van deze Arbeidsovereenkomst is enkel van toepassing voor het
specifieke geval waarvoor die toestemming is verleend. Any permission the
Employer grants for deviating from the provisions of this agreement only holds
for the particular case for which such permission was granted. De
interpretatieregel onder artikel 1162 van het Burgerlijk Wetboek die stelt dat
in geval van twijfel, de overeenkomst wordt uitgelegd ten nadele van hem die
bedongen heeft en ten voordele van hem die zich verbonden heeft, zal niet worden
toegepast bij de interpretatie van deze Arbeidsovereenkomst. De bepalingen van
deze Arbeidsovereenkomst zullen eerlijk worden geïnterpreteerd tegenover zowel
de Werkgever als de Werknemer en niet in het voordeel of nadeel van enige
partij. The rule of construction, included in article 1162 of the Belgian Civil
Code, that ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Employment Agreement. The terms of this
Employment Agreement shall be construed fairly as to both the Employer and the
Employee and not in favor or against either party 25.3. De nietigheid van enige
bepaling van deze Arbeidsovereenkomst leidt niet tot nietigheid van de andere
bepalingen van de Arbeidsovereenkomst. 25.3. The nullity of any of the
provisions of this Employment Agreement will not lead to the nullity of its
other provisions.



--------------------------------------------------------------------------------



 
[exhibit101formofemployme020.jpg]
20 25.4. De Werknemer bevestigt een exemplaar van het arbeidsreglement en andere
beleidsdocumenten, in voege bij de Werkgever, te hebben ontvangen en bevestigt
deze te aanvaarden alsook na te leven bij de uitvoering van zijn functie. 25.4.
The Employee confirms having received a copy of the work rules and other
policies applicable with the Employer and acknowledges to accept them and to
comply with these rules and policies within the framework of the performance of
his function. Opgemaakt te ______________________, op ___________ 2016, in twee
originele exemplaren, waarvan elke partij erkent een origineel exemplaar te
hebben ontvangen. Drawn up in ________________, on ______________, 2016, in two
original copies, each party acknowledging receipt of an original copy. Voor de
Werkgever, Naam : ________________________ Functie : _______________________ For
the Employer, Name : _______________________ Function : _____________________ De
Werknemer Naam : Jack (Jacobus Antonius Johannes) Govers The Employee Name :
Jack (Jacobus Antonius Johannes) Govers [Gelieve elke bladzijde te paraferen en
uw handtekening te laten voorafgaan door de handgeschreven vermelding "gelezen
en goedgekeurd"] [Please initial each page and precede your signature with the
hand-written words "read and approved"]



--------------------------------------------------------------------------------



 